Case 2:19-cv-11205-PDB-SDD ECF No. 6 filed 06/06/19    PageID.85   Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STATE OF MICHIGAN,

                  Plaintiff,              Case No. 19-cv-11205

v.                                        Paul D. Borman
                                          United States District Judge
SHA’TEINA ANAHITA LIN
GRADY EL,

               Defendant.
______________________________/

                                JUDGMENT

      For the reasons stated in an Order granting Defendant’s Application to

Proceed in District Court without Prepaying Fees or Costs and dismissing

Defendant’s Action, it is ORDERED and ADJUDGED that Defendant’s Action is

DISMISSED WITH PREJUDICE.

      IT IS CERTIFIED that any appeal undertaken by Defendant would not be in

good faith.

      IT IS SO ORDERED.




Dated: June 6, 2019                      s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge
